Citation Nr: 0011601	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-46 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed to be the result of exposure to 
radar (non-ionizing) radiation during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her niece, V.J.



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946 and from February 1957 to April 1976.  The appellant is 
the widow of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in November 1995, at the age of 68.  The 
immediate cause of death was identified as multiple myeloma.

2.  The veteran was not service-connected for any condition 
at the time of his death.

3.  The preponderance of the credible and probative evidence 
of record shows that the veteran's multiple myeloma was not 
incurred or aggravated by service nor was it otherwise 
etiologically related to service.



CONCLUSIONS OF LAW

The veteran's multiple myeloma was not incurred in or 
aggravated during service; service connection for the cause 
of the veteran's death is denied.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that exposure to radar during the veteran's second 
period of service led to his fatal multiple myeloma.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303(d) (1998); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992). 

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Special Considerations for Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer, 
including multiple myeloma, that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (1999).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (1999).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv) (1999). Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Well grounded claims

The threshold question with regard to a claim is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  All three prongs of the Caluza test 
must be met.

In order for a claim of service connection for the cause of 
the veteran's death to be well grounded, there must be 
competent evidence of the veteran's death; evidence of a 
disease or injury in service that resulted in disability; and 
medical evidence providing a nexus between the veteran's 
death and service or a service-connected disability.  See 
38 C.F.R. § 3.312; see also Caluza, 7 Vet. App. at 506; Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza); and Ramey v. Brown, 9 Vet. App. 40, 46 (1996) 
(applying Caluza analysis to death claims).

Factual Background

A Report of Separation from the Armed Forces issued in August 
1946 reveals that the veteran served as a fireman first 
class, throughout his initial period of service.  There are 
no service medical records pertaining to the veteran's first 
period of service presently associated with the claims 
folder.

Service records indicate that he served as a radar repairman 
and technician from February 1957 to April 1976.  Upon 
enlistment into his second period of service, the veteran 
reported no history of any tumors, growths, cysts, or 
cancers.  In a report of medical examination completed at 
enlistment, an examiner noted that there was no evidence of 
any significant abnormalities found on examination.

Subsequent service medical records are pertinently negative 
for any treatment or diagnoses related to myeloma.  In a 
report of medical history completed in December 1975, the 
veteran reported no history of any tumors, growths, cysts, or 
cancer.  In a report of medical examination completed for 
retirement purposes in December 1975, an examiner noted that 
there was no indication of any significant medical or 
surgical history except for an adverse reaction to penicillin 
in 1965 and a history of defective vision, corrected by 
glasses.

Private treatment records from the Tucson Medical Center 
indicate that in September 1995, the veteran was hospitalized 
with complaints of shortness of breath and generalized 
weakness.  In a Discharge Summary dated in October 1995, a 
physician noted a diagnosis of multiple myeloma with 
complicating anemia and renal failure.  Subsequent private 
medical records reflect ongoing complaints and treatment 
related to multiple myeloma.

On November 21, 1995, the veteran died.  The certificate of 
death lists the immediate cause of death as multiple myeloma.  
No other significant or contributory causes of death are 
listed.

In December 1995, the appellant filed a claim of entitlement 
to Dependency and Indemnity Compensation (DIC) on the basis 
that the cause of the veteran's death was related to service.  
That claim was denied by the RO in the April 1996 rating 
decision.

In a Notice of Disagreement submitted in May 1996, the 
appellant claimed that the veteran had been constantly 
exposed to radiation in service and that he had been required 
to wear a dosimeter on several occasions.  She asserted that 
she was entitlement to service connection for multiple 
myeloma due to radiation exposure on a presumptive basis.

In a Substantive Appeal (VA Form 9) submitted in July 1996, 
the appellant indicated that the veteran had enlisted in 1957 
and was immediately trained in electronics, including how to 
maintain and repair radar.  She indicated that he went on to 
spend his entire career in the military maintaining and 
repairing radar units.  She stated that during his first few 
months as a radar technician, he had been required to wear a 
dosimeter, but that the government stopped this after it was 
decided that "it was too much trouble."  She stated that by 
the time they found out about his multiple myeloma, they were 
told that he had bone marrow cancer over 90 percent of his 
body.  

In a signed statement submitted in July 1996, the appellant 
clarified that she was not contending that her husband had 
ever participated in atmospheric nuclear testing during 
service .  That same month, she also submitted literature 
from The Retired Enlisted Association showing that VA had 
recently added multiple myeloma to the list of presumptive 
diseases under 38 C.F.R. § 3.309 due to exposure to ionizing 
radiation.  She asserted that she should be entitled to this 
presumption based on the veteran's alleged exposure to 
radiation.

In April 1997, the RO received a letter from the Armstrong 
Laboratory at Brooks Air Force Base indicating that no 
internal radiation dosimetry data had been found for the 
veteran.

In March 1999, the appellant presented testimony at a 
personal hearing at the RO.  She testified that the veteran 
had spent most of his active duty working with radar and that 
she believed that this had led to his development of multiple 
myeloma.  The appellant reported that the veteran's private 
physician had indicated that his myeloma was an "acquired" 
disease, rather than hereditary, and that it could have been 
dormant for some time prior to onset.  She also testified 
that during his first nine months of working with radar, the 
veteran had been required to wear a dosimeter.  During this 
hearing, the veteran's niece also provided testimony.  The 
niece testified that she lived with the veteran and the 
appellant, and that following his retirement from service, he 
was unemployed and was not likely to have been exposed to any 
chemicals.

In an April 1999 statement, Dr. M.B. indicated that the 
veteran was a former patient of his who had died from a very 
aggressive form of multiple myeloma.  Dr. M.B. noted in this 
statement that the veteran "had previous long-term exposure 
to irradiation.  It is recognized that myeloma is associated 
with exposure to irradiation."

In January 2000, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding several 
questions associated with the appellant's claim.  See 38 
C.F.R. § 20.901(a) (1999).  Specifically, a physician was 
asked to review the evidence of record and determine whether 
it was at least as likely that the veteran's multiple myeloma 
was caused by his exposure to radar equipment as a radar 
technician in service.  The physician was also asked to 
review and comment on the statements contained in Dr. M.B.'s 
April 1999 letter.

In March 2000, in response to the Board's request, Dr. P.C., 
Chief of Clinical Hematology/Oncology at a VA Medical Center, 
reviewed the veteran's claims folder.  She determined that it 
was unlikely that the veteran's exposure to radar equipment 
was causally linked to the development of myeloma.  Dr. P.C. 
based this conclusion on a number of epidemiologic studies 
that have been done, which looked at risk factors for the 
development of myeloma.  Dr. P.C. indicated that although a 
number of apparent environmental and occupational factors 
were identified, including agricultural work and exposure to 
petroleum products, asbestos, and chemicals, there was no 
description in any of these case control studies of radar 
technicians having an increased risk of myeloma.  Dr. P.C. 
acknowledged that there was an excess risk of myeloma in 
people exposed to ionizing radiation.  She indicated, 
however, that the veteran's history gave no indication of 
exposure to ionizing radiation; rather his history indicated 
only exposure to non-ionizing radiation, which has not been 
conclusively shown to have an excess risk of cancer.  

Regarding Dr. M.B.'s April 1999 statement, Dr. P.C. quoted 
that statement has follows: "...was a patient of mine who died 
in 1995 from a very aggressive form of multiple myeloma.  He 
had previous long-term exposure to irradiation.  It is 
recognized that myeloma is associated with exposure to 
irradiation..."  Dr. P.C. noted that Dr. M.B. was correct in 
his statement that the veteran had long term exposure to 
radiation, which Dr. P.C. noted was normally defined as the 
transport of energy through space.  Dr. P.C. explained, 
however, that radiation can be classified as either ionizing, 
which occurs when an electron is ejected from a neutral atom 
leaving behind a positive ion, or non-ionizing radiation.  
Dr. P.C. indicated that radar band microwaves do not have 
sufficient energy to dislodge electrons and, therefore, are 
not considered to be ionizing radiation.  Dr. P.C. stated 
that although myeloma is associated with exposure to 
radiation, the only type of radiation that has been 
associated with this excess risk has been ionizing radiation.  
Dr. P.C. indicated that there was no convincing data that 
non-ionizing radiation has been associated with an excess 
risk of cancer.  Dr. P.C. therefore concluded that while both 
of Dr. M.B.'s statements were technically correct, the 
implication that the veteran's radiation exposure caused his 
myeloma was misleading and incorrect based on current medical 
knowledge.

The appellant and her representative received copies of Dr. 
P.C.'s opinion.  The appellant did not provide additional 
comment.  In an Appellant's Brief submitted in April 2000, 
the representative acknowledged Dr. P.C.'s opinion but argued 
that the two medical opinions of record placed the evidence 
in relative equipoise.  The representative therefore 
contended that the appellant should be afforded the benefit 
of the doubt and the benefit sought on appeal should be 
allowed.


Analysis

Preliminary matters - well groundedness/duty to 
assist/standard of proof

As discussed above, the threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  In order 
for a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
evidence of the veteran's death; evidence of a disease or 
injury in service that resulted in disability; and medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability.  See Ramey, 9 Vet. 
App. at 46.

As an initial matter, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death is well grounded within the meaning of 38 U.S.C.A. 
§ 5107, as she has submitted evidence of the veteran's death; 
evidence of exposure to non-ionizing radiation in service; 
and evidence, in the form of Dr. M.B.'s brief medical 
opinion, that the veteran died from myeloma; he was exposed 
to "irradiation" and myeloma is associated with exposure to 
"irradiation".  Cf. Rucker v. Brown, 10 Vet. App. 67, 72-74 
(1997).  The Board is of course aware that Dr. B.'s statement 
may be interpreted as falling somewhat short of a specific 
opinion that the veteran's death was due to radiation 
exposure in service.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, 
the Board has concluded that Dr. B.'s statement, although 
somewhat inconclusive, is sufficient for the limited purpose 
of rendering this claim well grounded.  See Alemany v. Brown  
9 Vet. App. 518, 519 (1996). 

Since the appellant has submitted a well-grounded claim, VA 
has a duty to assist her in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  In order to 
clarify the medical evidence, the Board requested and 
obtained the expert medical opinion from VHA described 
above.   Thus, there now is ample medical and other evidence 
of record, and there is no indication that there are 
additional records available that have not been obtained and 
which would be pertinent to the present claim.  Therefore, 
the Board finds that all facts that are relevant to this 
issue have been properly developed and that no further action 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

As noted above, the veteran's service medical records from 
his initial period of service between January 1945 and August 
1946 are not presently associated with the claims folder.  
The Board has considered whether a remand may be appropriate 
in order to obtain these records.  However, the appellant in 
this case is contending that the veteran's death occurred 
solely as a result of exposure to radiation he allegedly 
incurred while serving as a radar technician during his 
second period of service.  The veteran's service as a radar 
technician from 1957 to 1976 has been verified by the 
existing record, and his service medical records from this 
period are associated with the claims folder.  There is no 
evidence of record indicating that the veteran served in any 
capacity involving radar or had any exposure to either 
ionizing or non-ionizing radiation during his initial period 
of service, and the appellant has never alleged that such was 
the case.  Therefore, the Board believes that service medical 
records from the veteran's initial period of service are 
essentially irrelevant to the appellant's claim.  The Board 
further believes that a remand of this case solely for the 
purpose of obtaining information which has not been shown to 
be of any relevance to the appellant's claim would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the appellant.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The appellant has contended on several occasions that she 
should be entitled to presumptive service connection due to 
radiation exposure pursuant to 38 C.F.R. §§ 3.307 and 3.309.  
However, although multiple myeloma is one of the conditions 
set forth in 38 C.F.R. § 3.309 as presumptively related to 
radiation exposure, the Board notes that this presumption is 
specifically limited to those cases involving a veteran who 
participated in one of the radiation risk activities set 
forth in 38 C.F.R. § 3.309(d)(3)(i).  As noted above, a 
radiation risk activity is defined to mean either onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during a specified 
period in 1945 and 1946; or internment as a prisoner of war 
in Japan near the end of World War II.  

There is no evidence that the veteran ever participated in 
any of the "radiation risk" activities set forth in 
38 C.F.R. § 3.309 and the appellant has never contended that 
such was the case.  In fact, in a statement submitted in July 
1996, the appellant specifically stated that she was not 
contending that her husband had ever participated in any 
atmospheric nuclear testing during service.  Rather, as 
discussed in detail above, she was contending that the 
veteran's in-service radiation exposure was the result of his 
long-term involvement with radar.  Long-term exposure to 
radar is not one of the radiation risk activities set forth 
in 38 C.F.R. § 3.309.  Therefore, because there is no 
indication that the veteran ever participated in a radiation 
risk activity as defined by 38 C.F.R. § 3.309, the Board 
finds that the presumptive regulations regarding radiation 
exposure do not apply in this case.

The Board has also considered the potential application of 
38 C.F.R. § 3.311 to this case.  However, the provisions of 
38 C.F.R. § 3.311 apply only to cases in which it is 
contended that the claimed disease was a result of exposure 
to ionizing radiation in service.  As discussed in detail 
above, the appellant has never contended that the veteran was 
ever exposed to ionizing radiation in service and there is no 
evidence of record indicating that such was the case.  
Therefore, the Board finds that the provisions of 38 C.F.R. 
§ 3.311 also do not apply. 

Although the appellant may not take advantage of the 38 
C.F.R. §§ 3.309(d) and 3.311(b), she may still be entitled to 
service connection for the cause of the veteran's death if 
the evidence of record shows that the veteran's death is 
related to service, including exposure to radiation, Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).  In Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994), it was held that a 
radiogenic disease not listed in the presumptive service 
provisions precluded service connection on a presumptive 
basis, but did not preclude service connection on a direct 
basis.  Accordingly, the pertinent inquiry in this case is 
whether service connection for the cause of the veteran's 
death may be established on a direct, rather than 
presumptive, basis.

The Board has reviewed all of the evidence of record.  See 
38 U.S.C.A. § 7104(a).  Most of the factual background in 
this case does not appear to be in dispute.  Throughout his 
second period of service, the veteran served as a radar 
repairman and radar technician, which was consistent with 
repeated exposure to non-ionizing radiation.  There is no 
evidence that myeloma was present during service or to a 
compensable degree within one year after service.   In 
November 1995, the veteran died of multiple myeloma, which 
had been first diagnosed one month before his death.  The 
sole matter still under dispute is whether the veteran's 
multiple myeloma was related to his exposure to non-ionizing 
radiation in service.  The appellant contends that such a 
causal relationship does exist.  The evidence both for and 
against the appellant's claim consists primarily of the 
medical opinions provided by Drs. M.B. and C.P., which were 
set forth above.  

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In this regard, the Board places the 
greatest probative weight on the March 2000 opinion by Dr. 
P.C., who reviewed the veteran's entire medical history and 
the opinion of Dr. M.B. and concluded that it was unlikely 
that the veteran's multiple myeloma was related to his 
exposure to non-ionizing radiation in service.  Dr. P.C. 
based this conclusion on the lack of medical evidence 
pointing to any relationship between non-ionizing radiation 
and myeloma.  Dr. P.C. distinguished between the link that 
has been established between ionizing radiation and myeloma, 
and pointed out that there was no evidence of record 
indicating that the veteran had ever been exposed to ionizing 
radiation in service.  Dr. P.C. explained that radar produced 
only non-ionizing radiation, and that the evidence therefore 
only established exposure to non-ionizing radiation rather 
than to ionizing radiation.

The Board has carefully considered the opinion of Dr. M.B., 
who appears to have implied that the veteran's exposure to 
radar led to his myeloma.  However, the Board finds this 
opinion to be of much less probative value than the opinion 
of Dr. P.C.  In essence, the Board believes that while Dr. 
M.B. insinuated that a link existed between the veteran's 
exposure to radar and his myeloma, Dr. M.B. failed to address 
the distinction between ionizing versus non-ionizing 
radiation, or to discuss the implications of this 
distinction.  The Board places much greater weight on the 
opinion of Dr. P.C., who thoroughly reviewed the medical 
literature in this regard, and concluded that while both of 
Dr. M.B.'s statements regarding radiation exposure were 
technically correct, his implication that the veteran's 
radiation exposure caused his myeloma was misleading and 
incorrect based on current medical knowledge.  Specifically, 
Dr. P.C. found that Dr. M.B. was incorrect in implying that 
exposure to non-ionizing radiation could have led to the 
development of multiple myeloma.  For these reasons, the 
Board finds Dr. P.C.'s detailed and well-explained opinion to 
be much more probative than the vague opinion provided by 
Dr. M.B.

The Board is of course aware of the comments made on behalf 
of the appellant by her representative in April 2000.  In 
essence, the representative argues that because there are two 
medical opinions, one in favor of the claim and the other 
against, the evidence in the case is in equipoise and the 
benefit of the doubt rule discussed above must be applied to 
the advantage of the appellant.  Although there is some 
superficial attractiveness to this argument, it is the 
quality of the medical evidence, rather than numbers, which 
is crucial.  See Madden, 125 F. 3d at 1481.  For the reasons 
expressed above, the Board places greater weight of probative 
value on the opinion of Dr. P.C., who concluded that it was 
unlikely that the veteran's multiple myeloma was related to 
his exposure to non-ionizing radiation in service and gave 
reasons and bases therefor, than it does on the opinion of 
Dr. B., which is brief and somewhat vague.  The Board also 
observes that the appellant was afforded to opportunity to 
present additional medical evidence with respect to the basic 
question on appeal but she did not do so.

In summary, the Board has reviewed the medical evidence of 
record and for the reasons expressed above finds that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  The 
benefit sought on appeal is accordingly denied.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Alemany holds that a medical opinion which states that the symptoms manifested during service "may have 
been the result of an 'epileptic spark in the brain,'" and postulated "[i]t is possible that the stress of the war 
may have unleashed a process that was dormant and latent and it is possible that he would have never in his 
life developed convulsions...[i]f he had not been under a specific type of stress that could have precipitated 
the episodes," provides a possible link which is sufficient for a plausible claim.

  See Rucker, 10 Vet. App. at 74, a case which has some parallels to the one under consideration:  "The 
Board is always free to, and should, seek 'an advisory opinion  . . . or [quote] recognized medical treatises in 
its decision that support its ultimate conclusions.' [citations omitted]"
  See Rucker, 10 Vet. App. at 71 et seq., for a discussion of the distinction between ionizing and non-ionizing 
radiation. 
  In personal hearing testimony, the appellant stated that she had been informed by a physician that myeloma 
could have been "dormant" for some time prior to its diagnosis.  This statement does not satisfy evidentiary 
requirements.  First, the connection between what a physician said and a lay person's account of what the 
physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995). 
Moreover, the appellant did not testify that the doctor had specifically stated that the myeloma which was 
diagnosed in 1995 was present during and shortly after service, almost twenty years earlier.

